Taliaferro, J.
A question of jurisdiction is presented in this case. The appellants, claiming the succession of the decedent as collateral *293heirs, presented a petition, to the parish court for an inventory, which was made in conformity with the order rendered.
A day or two afterwards an instrument purporting to be an olographic will, was presented with a petition to the court for its opening and probate. The will was proved and ordered to be recorded and executed. Tbe appellants filed an opposition to tbe probate of the will, alleging themselves to ho tbe legal heirs of C. H. Labrancbe, averring tbe will presented to have been obtained by collusive and indirect means; that tbe deceased, at tbe time tbe will purports to be dated, was, by means of mental incapacity, unable to make a will; that it contains a fidei commissum reprobated by law, and for that réason is null and void.
Subsequently tbe defendant, who, claiming as universal legatee under tlie will, filed an exception to the jurisdiction of the court so far as it relates to the question of mental alienation. The exception was sustained, and the suit in relation to the contest about the will dismissed. The opponents have appealed.
We think the court erred. The suit is not brought for or against the succession. It is not a money demand, nor is it brought for a specific thing. The controversy involves only the validity of the will. Courts of probate, having exclusive original jurisdiction over the matter of receiving- proof of last wills and testaments and ordering' their execution, have jurisdiction to examine into their validity and to deskre them void, or to refuse au order for their execution. C. P. 924 ; 5 La. 395; 17 La. 4; 10 Rob. 193.
It is therefore ordered, adjudged and decreed that the judgment of the parish court dismissing the opposition of the appellants, be annulled, avoided and reversed. It is further ordered that this case be remanded to tbe court of tbe first instance to be proceeded with according to law, tbe appellees paying costs of this appeal.
Rehearing refused.